                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:19-CR-00010-D-1


 UNITED STATES OF AMERICA                  )
                                           )              ORDER TO SEAL
       v.                                  )
                                           )
 CHRISTOPHER WILLIAMS                      )


      Upon motion of the United States, it is hereby ORDERED Docket Entry

number 118 be sealed until such time as requested to be unsealed by the United

States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order

to the United States Attorney's Office.

      This the ~ day of         @a rd,          , 2021.



                                 JES C. DEVER III
                                 United States District Judge




        Case 5:19-cr-00010-D Document 123 Filed 03/17/21 Page 1 of 1
